Citation Nr: 9934375	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for subtotal 
gastrectomy with vagotomy and gastroenterostomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1962 to January 
1964.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky, which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran's disability from a subtotal gastrectomy with 
vagotomy and gastroenterostomy is currently manifested by 
persistent nausea, palpitations after eating, vomiting, 
sweating, dizziness, hypoglycemia, diarrhea, constipation, 
cramping, weight loss, reflux, and delayed gastric emptying.


CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for 
subtotal gastrectomy with vagotomy and gastroenterostomy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.71, Diagnostic Code 7308 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the 40 percent evaluation assigned 
for his current disability resulting from subtotal 
gastrectomy with vagotomy and gastroenterostomy does not 
reflect accurately the severity of his symptomatology.  
Specifically, the veteran alleges that his disability is 
currently manifested by nausea, sweating, circulatory 
disturbance after meals, weight loss and hypoglycemia.  The 
veteran's assertion of an increase in the severity of his 
symptomatology is sufficient to establish a well-grounded 
claim for a higher evaluation pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Having examined the record in support of this claim, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Ratings for digestive disorders are based on Diagnostic Codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive.  The Board is mindful that evaluations pursuant to 
these codes cannot be combined with each other.  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with increase to 
the next higher evaluation where the severity of the overall 
disability warrants such increase.  38 C.F.R. § 4.114.  By 
rating decision dated August 1997, the RO continued the 
veteran's 40 percent disability rating pursuant to Diagnostic 
Code 7348.  DC 7348 provides for a 40 percent disability 
evaluation for vagotomy with pyloroplasty or 
gastroenterostomy followed by demonstrably confirmative post-
operative complications of stricture or continuing gastric 
retention.  The veteran contends that he is entitled to a 60 
percent disability evaluation pursuant to DC 7308.  A 40 
percent disability evaluation is warranted under DC 7308 for 
moderate postgastrectomy syndromes: less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation is appropriate for severe postgastrectomy 
syndromes; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  In the present 
case, the Board finds that the veteran's disability picture 
more nearly approximates the criteria for a 60 percent 
evaluation under DC 7308.  

The evidence of record shows that the veteran was treated for 
recurrent epigastric discomfort and probable bleeding ulcer 
during service.  The veteran also underwent a GI series 
during service and it was indicated that the veteran likely 
had active peptic disease in the duodenal region.  By rating 
decision dated February 1966, the RO granted service 
connection and a 10 percent disability evaluation for the 
veteran's duodenal ulcer, effective January 10, 1966, the 
original date of claim. 

Post-service medical records show that the veteran had a 
bleeding duodenal ulcer in April 1969 and underwent an 
emergency subtotal gastrectomy with vagotomy and 
gastroenterostomy.  Thereafter, by rating decision dated June 
1969, the RO increased the veteran's disability evaluation to 
100 percent from May 28, 1969 for convalescence following his 
surgery and assigned a 20 percent disability evaluation 
effective June 1, 1969.  

From December 1981 to January 1982, the veteran was 
hospitalized for observation due to dizziness, palpitations 
and difficulty digesting food.  The veteran also reported 
weight loss of approximately 35 pounds, constipation and 
excessive gaseousness.  The veteran was diagnosed with 
probable late dumping syndrome.  By rating decision dated 
June 1982, the RO increased the veteran's disability 
evaluation to 40 percent effective January 11, 1982.  

A routine VA examination performed in April 1984 revealed 
that the veteran's disability had improved over the previous 
8 months.  He had no symptoms of vomiting, hematemesis or 
melena.  His weight remained steady, there was no evidence of 
anemia and a gastroscopy indicated a normal examination.  By 
rating decision dated July 1984, the RO reduced the veteran's 
disability evaluation to 20 percent effective October 1, 
1984.  In August 1984, the veteran submitted a statement from 
a VA physician dated July 1984.  In this statement, the 
physician indicated that the veteran was being followed at a 
VA clinic for post-gastrectomy syndrome with a Billroth II, 
with a partial outlet stricture and a dumping syndrome.  
Additionally, the physician stated that the veteran was 
experiencing episodes of dumping syndrome with rebound 
hypoglycemia and repeated episodes of paroxysmal atrial 
tachycardia.  Upon receipt of this statement, by rating 
decision dated August 1984, the RO reinstated the veteran's 
40 percent disability evaluation effective January 11, 1982.  

The veteran continued to seek treatment for his stomach and 
in July 1995 the veteran underwent esophagogastrojejunostomy 
and esophagogastroduodenoscopy at Appalachian Regional 
Healthcare, Inc.  Postoperatively, the veteran was diagnosed 
with hiatal hernia with reflux, gastric erosions in the 
fundus.  A definite ulcer was not seen.  In January 1997, the 
veteran was diagnosed with spontaneous gastroesophageal 
reflux and status post partial gastrectomy with Billroth II 
anastomosis.  There was no evidence of obstruction or ulcers.  
By rating decision dated August 1997, the RO continued the 
veteran's 40 percent disability evaluation.  

In a February 1996 statement, Elias Dalloul, M.D. indicated 
that the veteran was under his care for symptomatic 
paroxysmal supraventricular tachycardia.  He further stated 
that the veteran has bleeding peptic ulcer disease, and is 
status post partial gastrectomy and vagotomy, which may be 
exacerbating his arrhythmia along with depression and 
hypertension.  

In February 1997, the veteran's sister-in-law submitted a 
statement indicating that the veteran gets sick after eating 
meals and occasionally has to go to the hospital.  Some of 
the veteran's co-workers and his supervisor also submitted a 
statement in February 1997 indicating that the veteran has 
stomach problems and that he is sick most of the time at 
work.  

The veteran was treated at Appalachian Regional Healthcare, 
Inc. in February 1997.  At that time, the veteran was seen 
for an episode of supraventricular tachycardia. 
The veteran was also afforded a VA examination in February 
1997.  At that time he presented with complaints of nausea, 
delayed gastric emptying, reflux, water brash, 
supraventricular tachycardia on occasion after eating and he 
indicated that his disability caused him to have to sleep on 
his left side with two pillows to prevent aspiration.  The 
veteran also indicated that he had experienced a weight loss 
of 30 to 40 pounds over a period of eight years.  It was 
noted that the veteran did not experience periodic vomiting 
and he did not have recurrent hematemesis or melena.  The 
veteran did report having daily pain in the epigastrium and 
substernal areas.  The examiner reviewed the results of an 
October 1995 esophagogastroduodenoscopy and an October 1994 
upper GI series.  The veteran was diagnosed with 
gastroesophageal reflux disease, status post gastrectomy, and 
delayed gastric emptying.  

By rating decision dated August 1997, the RO continued the 
veteran's 40 percent disability rating.  In August 1997, the 
veteran filed a timely notice of disagreement and requested 
an increased disability evaluation.  The veteran indicated 
that he is experiencing heavy reflux and uncontrollable 
burping.  The veteran also reported experiencing hypoglycemia 
attacks, which were diagnosed at the VAMC in Kentucky.  

In November 1997, the veteran's wife submitted a statement 
detailing the veteran's symptomatology.  In the statement, 
the veteran's wife indicates that the veteran's condition had 
worsened daily over the previous year.  She further states 
that she frequently awakens the veteran during the night to 
prevent him from aspirating.  She also states that the 
veteran is unable to eat without becoming nauseated.  
Further, the veteran experiences reflux and uncontrolled 
burping that produces an unpleasant odor.    

In March 1998, the veteran was afforded a personal hearing 
before the RO in Louisville, Kentucky.  The veteran testified 
that in conjunction with his stomach disorder, he experiences 
a feeling of sickness after eating, low blood sugar, nausea 
24 hours per day, vomiting, sweating, diarrhea, constipation 
and cramping.  The veteran indicated that there are many 
types of foods that he cannot digest and they tend to "rot 
in his stomach."  The veteran indicated that he has been 
advised that he may need to undergo additional surgery to 
improve his ability to digest food.  The veteran also 
testified that he suffers from depression and a heart 
condition in conjunction with his stomach disability.  
Finally, the veteran testified that he is employed as a 
maintenance supervisor for the Housing Authority of Harlan.  

The veteran's wife testified that she is employed as a 
licensed practical nurse with the psychiatric unit of Harlan 
Appalachian Regional Health Care.  She testified that the 
veteran suffers from reflux in his sleep and that she 
believes his depression is related to his stomach disorder. 

In March 1998 the veteran was seen by Harold W. Reedy, M.D. 
with the Regional Medical Center in Kentucky.  Upon review of 
a gastric emptying study, Dr. Reedy opined that the veteran 
had a half emptying time greater than normal and that this 
finding is compatible with delayed gastric emptying.  

In November 1998, the veteran underwent a VA examination.  
The veteran gave a history of a Billroth II gastrectomy with 
vagotomy, depression and experiencing episodes of 
palpitations 20 to 30 minutes after eating.  He also 
indicated that he has low blood sugar that is sometimes 
associated with these episodes and that he has been found to 
be in supraventricular tachycardia during these episodes.  
The veteran submitted a diary kept in conjunction with 
wearing a Holter monitor.  The diary revealed reports of 
several episodes of hypoglycemia and dizziness.  The veteran 
also underwent an echocardiogram and a treadmill test.  Based 
on a physical examination and a review of the veteran's diary 
entries, the VA examiner's impression was that the veteran 
more than likely suffers from an inherent supraventricular 
tachycardia probably made worse by his underlying GI 
condition.  

In a statement dated February 1999, Raju N. Vora, M.D., a 
gastroenterologist, indicated that the veteran had been under 
his care since February 1998 for persistent nausea status 
post gastrectomy.  Despite treatment, Dr. Vora indicated that 
the veteran's condition would deteriorate and that he may 
require a total gastrectomy in the future.  The record also 
contains a February 1999 statement from A. Dahhan, M.D., 
F.C.C.P.  In the statement, Dr. Dahhan indicated that he has 
treated the veteran for continuing stomach problems including 
bleeding ulcers, and that the pain and irritation associated 
with the veteran's bleeding ulcers was affecting the 
veteran's ability to sustain gainful employment. 

It is readily clear from the evidence of record that the 
veteran's disability resulting from a subtotal gastrectomy 
with vagotomy and gastroenterostomy has increased in severity 
as asserted by the veteran in his request for an increased 
rating.  A review of the evidence of record shows that the 
veteran's current symptomatology includes a feeling of 
sickness after eating, palpitations after eating, persistent 
nausea, vomiting, sweating, dizziness, hypoglycemia, 
diarrhea, constipation, cramping, reflux, and delayed gastric 
emptying.  The Board is satisfied that based on this 
evidence, the veteran's disability picture is more nearly 
approximated by the criteria set forth in DC 7308 and that 
the veteran is entitled to a 60 percent disability 
evaluation.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability as 
to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
the veteran has not asserted or shown that his disability 
resulting from a subtotal gastrectomy with vagotomy and 
gastroenterostomy has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In fact, while the veteran 
submitted a statement from Dr. Dahhan that his disability is 
beginning to affect his ability to maintain gainful 
employment, the veteran also testified that he continues to 
be employed as a maintenance supervisor for the Housing 
Authority of Harlan.  The veteran has not submitted any 
corroborating evidence, such as a statement from his 
employer, indicating that he is unable to work due to his 
disability.  Consequently, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).   



ORDER

A 60 percent evaluation for subtotal gastrectomy with 
vagotomy and gastroenterostomy is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

